   Case 4:19-cv-00045-RSB-CLR Document 45 Filed 09/03/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

 HAL JENKINS, Individually and as
 Administrator of the Estate of April Jenkins,

                Plaintiff,                                  CIVIL ACTION NO. 4:19-cv-00045

        v.

 CLJ HEALTHCARE, LLC, d/b/a OPULENCE
 AESTHETIC MEDICINE,

                Judgment Debtor.

 OWNERS INSURANCE COMPANY,

                Garnishee.

                                            ORDER

       On August 4, 2020, the Court granted Owners Insurance Company’s (“Owners”) Motion

for Summary Judgment on Plaintiff Hal Jenkins’ garnishment action against it, based on the

determination that the terms of an insurance policy between Owners and CLJ Healthcare, LLC,

d/b/a Opulence Aesthetic Medicine (“CLJ”) did not require Owners to pay Jenkins. (Doc. 42, pp.

1–2.) Owners, however, had not formally moved for summary judgment as to its own counterclaim

for a declaratory judgment stating that it had no obligation to pay Jenkins under the policy. (See

doc. 4, p. 12.) As a result, at the conclusion of the summary judgment Order, the Court instructed

both parties to advise the Court in writing on their respective positions as to whether “the entry of

summary judgment as to Plaintiff’s garnishment action has mooted Owners’ counterclaim for

declaratory judgment or whether the request for declaratory judgment should proceed.” (Doc. 42,

p. 19.) In response, Jenkins filed a brief arguing that the declaratory judgment issue was moot,
    Case 4:19-cv-00045-RSB-CLR Document 45 Filed 09/03/20 Page 2 of 3



(doc. 44), and CLJ filed a Motion to Dismiss its counterclaim (which is the only remaining claim)

without prejudice, (doc. 43).

        When a party moves to voluntarily dismiss a case in which the opposing party has served

an answer or a motion for summary judgment, the “action may be dismissed at the plaintiff's

request only by court order, on terms that the court considers proper.” Fed. R. Civ. P. 41(a)(2).

“The district court enjoys broad discretion in determining whether to allow a voluntary dismissal

under Rule 41(a)(2).” Pontenberg v. Boston Sci. Corp., 252 F.3d 1253, 1255 (11th Cir. 2001).

“[I]n most cases a dismissal should be granted unless the defendant will suffer clear legal prejudice,

other than the mere prospect of a subsequent lawsuit, as a result.” McCants v. Ford Motor Co.,

Inc., 781 F.2d 855, 856–57 (11th Cir. 1986). However, dismissal is inappropriate where it would

cause a defendant to lose a “substantial right.” Pontenberg, 252 F.3d at 1255–56 (citing Durham

v. Fla. E. Coast Ry. Co., 385 F.2d 366, 368 (5th Cir. 1967)). “Another relevant consideration is

whether the plaintiff’s counsel has acted in bad faith.” Goodwin v. Reynolds, 757 F.3d 1216, 1219

(11th Cir. 2014). Unless the court specifies otherwise, a voluntary dismissal under Rule 41(a)(2)

is without prejudice. Fed. R. Civ. P. 41(a)(2).

        Here, there is no evidence that Owners acted in bad faith. To the contrary, Owners

promptly filed its Motion to Dismiss its declaratory judgment counterclaim right after the Court

granted summary judgment in its favor on Jenkins’ claim. (Doc. 43.) Furthermore, there is no

indication that Jenkins will be prejudiced by the dismissal of Owners’ declaratory judgment

counterclaim. 1 See, e.g., McCants, 781 F.2d at 859 (voluntary dismissal appropriate even when it

results in the defendant losing a valid statute of limitations defense). Therefore, the Court finds




1
 Jenkins argues in his brief that the declaratory judgment issue is moot and, as such, apparently does not
disagree that the claim should be dismissed. (See doc. 44.)


                                                    2
   Case 4:19-cv-00045-RSB-CLR Document 45 Filed 09/03/20 Page 3 of 3



on balance that Owners should be allowed to dismiss its declaratory judgment counterclaim in this

case.

        Thus, for the above reasons, the Court GRANTS Owners Insurance Company’s Motion to

Dismiss its declaratory judgment claim without prejudice. (Doc. 43.) The Court DIRECTS the

Clerk of Court to CLOSE this case.

        SO ORDERED, this 3rd day of September, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                               3
